Citation Nr: 1533162	
Decision Date: 08/04/15    Archive Date: 08/11/15

DOCKET NO.  09-43 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to service connection for right ear hearing loss disability prior to April 20, 2015.

2. Entitlement to service connection for a right hip disability.

3. Entitlement to service connection for an oral condition with tooth loss.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1964 to August 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in October 2014.  A transcript of the hearing is associated with the Virtual VA paperless claims processing system (Virtual VA).  

The matter of entitlement to service connection for bilateral hearing loss disability was remanded by the Board in December 2014 for further development.

Thereafter, the RO awarded service connection for hearing loss in the left ear, effective April 19, 2008, which corresponds to the date of receipt of the claim for service connection.  The RO also awarded service connection for hearing loss in the right ear, effective April 20, 2015, based on the first evidence of a hearing loss disability in that ear.  In general, the propriety of an effective date is a claim that must be subject to appeal, similar to any disagreement as to the appropriate disability rating.  In this instance, however, the RO issued a Supplemental Statement of the Case denying service connection for hearing loss in the right ear prior to April 20, 2015.  The matter was then returned to the Board.  Given the actions of the RO in issuing the SSOC, and that the Veteran was advised that the matter was returning to the Board, the Board accepts jurisdiction of the issue and it will be considered herein.

In December 2014, the Board also remanded the issue of entitlement to service connection for bilateral tinnitus.  In an April 2015 rating decision, the Appeals Management Center granted service connection for bilateral tinnitus and assigned a 10 percent rating, effective August 19, 2008.  As this decision represents a full grant of the benefit sought, that issue is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (noting that a grant of service connection extinguishes appeals before the Board).

This is a paperless file located on the Veterans Benefits Management System (VBMS).  Virtual VA also contains VA treatment records from the Central California Healthcare System dated July 2008 to July 2014; other documents are duplicative of the evidence of record.

The issues of entitlement to service connection for a right hip disability and entitlement to service connection for an oral condition with tooth loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The preponderance of the competent and credible evidence of record is against a finding that the Veteran had a current right ear hearing loss disability for VA purposes prior to April 20, 2015.


CONCLUSION OF LAW

The criteria for service connection for right ear hearing loss disability prior to April 20, 2015 have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

      Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of: (1) any information and medical or lay evidence that is necessary to substantiate the claim; (2) what portion of the information and evidence VA will obtain; and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter dated in October 2008.  The Veteran was notified of the evidence needed to substantiate the claims for service connection, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claims.  
      Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims.  The Veteran's lay statements, service treatment records, service personnel records, identified private treatment records, and VA treatment records have been associated with the evidentiary record.  

As part of the duty to assist, the Veteran was afforded a Board hearing pursuant to his request.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ of the Board or local decision review officer at the RO chairing a hearing fulfill two duties to comply with this VA regulation.  These duties consist of (1) fully explaining the issue and (2) suggesting the submission of evidence that may have been overlooked and that may be advantageous to the claimant's position.  Here, the VLJ fully explained the issues on appeal during the hearing.  Additionally, it is clear from the Veteran's testimony that he had actual knowledge of the elements that were lacking to substantiate his claim.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has either identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i).  The Veteran was afforded VA examinations in February 2010 and April 2015.  The examiners considered the Veteran's reports regarding his injuries and symptoms in service, and conducted physical examinations, including pure tone audiometric testing and speech recognition testing using the Maryland CNC word list.  Given the foregoing, the Board finds the February 2010 and April 2015 examination reports to be thorough, complete, and sufficient upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In the December 2014 remand, the Board instructed the AOJ to obtain all outstanding VA treatment records, to include any scanned audiometric testing results including from the January 2009 audiologic evaluation at Central California Ear, Nose & Throat Medical Group, as well as all treatment records from the San Francisco VA Medical Center (VAMC).  In March 2015, the AOJ obtained the Veteran's treatment records from the San Francisco VAMC, as well as the scanned January 2009 testing results from the Central California Ear, Nose & Throat Medical Group, and associated them with the evidentiary record.  Further, the Veteran's updated treatment records from the Fresno VAMC dated September 2009 to April 2015 have been associated with the evidentiary record.  

In the December 2014 remand, the Board also instructed the AOJ to ask the Veteran to identify any private treatment related to his hearing loss, and to make undertake appropriate development to obtain all outstanding private treatment records.  In a March 2015 letter, the Appeals Management Center asked the Veteran to submit a completed form for Authorization and Consent to Release Information to VA (VA Form 21-4142) for each private physician from whom he has received treatment for his hearing loss.  In an April 2015 statement, the Veteran denied any private treatment for his hearing loss.

Finally, in the December 2014 remand, the Board instructed that after all of the Veteran's private and/or VA medical records were requested, and any obtained records associated with the evidentiary record, the AOJ was to afford the Veteran a new VA examination to determine the nature and etiology of his bilateral hearing loss.  As discussed above, the Veteran was afforded a new VA audiological examination in April 2015, and the Board finds the April 2015 examination report be thorough, complete, and sufficient upon which to base a decision.  

Given the March 2015 letter to the Veteran, the Veteran's April 2015 written response, the association of the Veteran's San Francisco VAMC treatment records and updated Fresno VAMC treatment records with the evidentiary record, the association of the January 2009 testing results from Central California Ear, Nose & Throat Medical Group with the evidentiary record, the April 2015 VA audiologic examination and report, and the subsequent readjudication of the claim in April 2015, the Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Thus, with respect to the Veteran's claim, there is no additional development that needs to be undertaken or evidence that needs to be obtained.

Legal Criteria

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. § 1110.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

Service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Analysis

The Board has thoroughly reviewed all the evidence.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

In January 2009, the Veteran underwent an audiologic evaluation at Central California Ear, Nose & Throat Medical Group.  The report states that pure tone air and bone conduction thresholds revealed the Veteran suffered with mild sensorineural hearing loss from 6000Hz to 8000Hz in his right ear, however, neither the report nor scanned testing results include the Veteran's full pure tone threshold testing results.  Further, under 38 C.F.R. § 3.385, VA only considers auditory thresholds in the frequencies from 500 to 4000 Hertz to determine if a hearing loss disability is present, so if testing of the Veteran's right ear showed a mild loss only from 6000 to 8000 Hz, the criteria under 38 C.F.R. § 3.385 were not met.  Further, the January 2009 report does include speech discrimination scores.

An August 2009 VA audiology consultation note states that audiometric test results revealed normal hearing sensitivity gradually sloping to a mild sensorineural hearing loss bilaterally.  The audiologist reported the Veteran's word recognition score for the right ear was 96%.  The Board finds that the August 2009 VA audiology consultation note does not indicate that the Veteran's right ear hearing loss met the criteria under 38 C.F.R. § 3.385 to show a disability for VA purposes at that time.  Full pure tone threshold testing results were not reported.  Further, although the VA audiologist did not indicate whether the Maryland CNC word list was used, even if that list was used, the Veteran's speech discrimination score in his right ear did not meet the criteria under 38 C.F.R. § 3.385.



Upon VA examination in February 2010, puretone thresholds, in decibels, in relevant part were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
15
15
25

The Veteran's speech discrimination score for the right ear was reported as 100% using the Maryland CNC word list.  Accordingly, the criteria under 38 C.F.R. § 3.385 to consider the Veteran's right ear impaired hearing to be a disability for VA purposes were not met.

A May 2012 VA audiology consultation note states that audiometric test results revealed normal hearing sensitivity bilaterally between 250 and 2000 Hz, then dropping to gradually sloping mild to moderate bilateral sensorineural hearing loss between 3000 and 8000 Hz.  The Veteran's worse recognition score for the right ear was reported as 96%.  The Board finds that the May 2012 VA audiology consultation note does not indicate that the Veteran's right ear hearing loss met the criteria under 38 C.F.R. § 3.385 to show a disability for VA purposes at that time.  Although the Veteran's bilateral hearing loss was reported as being worse than upon VA audiology consultation in August 2009, again full pure tone threshold testing results were not reported by the audiologist.  Further, although the VA audiologist did not indicate whether the Maryland CNC word list was used, even if the list was used, the Veteran's speech discrimination score in his right ear did not meet the criteria under 38 C.F.R. § 3.385.


Upon VA examination in April 2015, puretone thresholds, in decibels, in relevant part were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
35
45

The Veteran's speech discrimination score for the right ear was reported as 88% using the Maryland CNC word list.  Accordingly, the criteria under 38 C.F.R. § 3.385 to consider the Veteran's right ear impaired hearing to be a disability for VA purposes were met upon VA examination in April 2015.

Accordingly, the Board finds that the preponderance of the competent and credible evidence of record is against a finding that the Veteran had a current right ear hearing loss disability for VA purposes prior to April 20, 2015.

Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  In this case, although the evidence indicates some degree of impaired hearing in the Veteran's right ear prior to April 20, 2015, the competent evidence of record does not confirm that the criteria under 38 C.F.R. § 3.385 to consider the Veteran's right ear impaired hearing a disability for VA purposes were met prior to April 20, 2015.  Therefore, without a current diagnosis of a right ear hearing disability in accordance with 38 C.F.R. § 3.385, service connection is not warranted prior to April 20, 2015.

The Board has considered the lay evidence of record, including the Veteran's reports of bilateral hearing loss.  A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  As a layperson, the Veteran is competent to report that he experiences difficulty hearing in both ears.  However, he is not competent to render a diagnosis of a right ear hearing loss disability that satisfies the regulatory criteria set forth in 38 C.F.R. § 3.385.

The weight of the evidence is against the Veteran's claim, and the benefit of the doubt provision does not apply.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the Board concludes that service connection for a right ear hearing loss disability prior to April 20, 2015 is not warranted.


ORDER

Entitlement to service connection for right ear hearing loss disability prior to April 20, 2015 is denied.


REMAND

In August 2014, the Veteran was informed of the Manila RO's August 2014 rating decision denying service connection for a right hip disability and an oral condition with tooth loss.  In September 2014, the Oakland RO received the Veteran's notice of disagreement with the August 2014 rating decision.  It does not appear that the AOJ has provided the Veteran with a statement of the case in response to this timely notice of disagreement with these issues.

Because the notice of disagreement placed the issues in appellate status, the matters must be remanded for the originating agency to issue a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).


Accordingly, the case is REMANDED for the following action:

Issue a statement of the case, and notify the Veteran and his representative of his appellate rights, with respect to the issues of entitlement to service connection for a right hip disability, and an oral condition with tooth loss.  The Veteran and his representative should be informed of the requirements to perfect an appeal with respect to the issues.  If the Veteran perfects an appeal, the AOJ should ensure that all indicated development is completed before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


